Title: To George Washington from Thomas Evans, 6 January 1786
From: Evans, Thomas
To: Washington, George



Sir,
Monongalia—Morgins Town January 6th 1786

I am informed that you have the principal direction of the cutting of a Road from the nearest Navigation on the Waters of

Potomack to those of the Western Waters, now Sir if you think that I can be of service in the accomplishing this very advantageous business I shall be glad to be imployed in it. I have the Honour to be Sir Yr Mo: obdt Servt

Thomas Evans

